DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings appear to be presented in cross section, however they do not meet the requirements for cross-hatching as set forth in MPEP 608.02 Subsections V, h and IX.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second recess pocket" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there must first be basis for a first pocket, which does not exist in claim 1.
Claim 10 recites the limitation "a second recess pocket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there must first be basis for a first pocket, which does not exist in claim 8.
Claim 20 recites the limitation "the shear pin" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Any claim that depends from an indefinite claim is considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20170234107 to Atilano et al.
Regarding claim 1, Atilano discloses a ball seat release apparatus, comprising: a shear sleeve 80; a ball seat body 82 located at least partially within the shear sleeve, a shear feature 64 releasably coupling the ball seat body to the shear sleeve; and a ball seat 70 slidingly engaged within the ball seat body, the ball seat configured to move from a first linear position to a second linear position, and further wherein a locking dog 102 releasably couples the ball seat with the ball seat body (figs. 2-6 and associated description).
Regarding claim 2, the ball seat release apparatus as recited in claim 1, wherein the shear sleeve has a first recess pocket 132 positioned along a portion of an interior surface thereof, and further wherein the locking dog is configured to radially expand into the recess pocket to thereby allow the ball seat to move from the first linear position to the second linear position (figs. 5-6 and paragraphs 0033-0035).
Regarding claim 3, as best understood with respect to the 112 rejection above, the ball seat release apparatus as recited in claim 1, wherein the ball seat body 82 has a recess pocket positioned along a portion of an interior surface thereof (see fig. 6, where element 160 is located within the unlabeled pocket).
Regarding claim 5, the ball seat release apparatus as recited in claim 3, wherein the ball seat includes one or more bypass slots therein (paragraph 0037 states that the seat can be slotted, and said slots would clearly allow some fluid to bypass therethrough).
Regarding claim 7, the ball seat release apparatus as recited in claim 1, wherein the ball seat is a radially expandable collet, and further wherein the radially expandable collet is configured to expand and release a drop ball or plug when the ball seat moves to the second see paragraphs 0010 and 0037, wherein it is stated that the seat is made of multiple pieces that expand to release the ball, which is in the form of a collet).
Claim(s) 1-3, 5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20100132954 to Telfer.
Regarding claim 1, Telfer discloses a ball seat release apparatus, comprising: a shear sleeve 14; a ball seat body 52 located at least partially within the shear sleeve, a shear feature 50 releasably coupling the ball seat body to the shear sleeve; and a ball seat 18, 18’ slidingly engaged within the ball seat body, the ball seat configured to move from a first linear position to a second linear position, and further wherein a locking dog 56 releasably couples the ball seat with the ball seat body (fig. 1 and 4, and paragraphs 0048-0054).
Regarding claim 2, the ball seat release apparatus as recited in claim 1, wherein the shear sleeve has a first recess pocket 86 positioned along a portion of an interior surface thereof, and further wherein the locking dog is configured to radially expand into the recess pocket to thereby allow the ball seat to move from the first linear position to the second linear position (fig. 1).
Regarding claim 3, as best understood with respect to the 112 rejection above, the ball seat release apparatus as recited in claim 1, wherein the ball seat body 52 has a recess pocket 70 positioned along a portion of an interior surface thereof (see fig. 1).
Regarding claim 5, the ball seat release apparatus as recited in claim 3, wherein the ball seat includes one or more bypass slots therein (see fig. 4, wherein there are clearly slots between the collet fingers 98 that would allow some fluid to bypass therethrough).
Regarding claim 7, the ball seat release apparatus as recited in claim 1, wherein the ball seat is a radially expandable collet 96, and further wherein the radially expandable collet is see figs. 4-5 and paragraphs 0055-0062).
Regarding claim 8, Telfer discloses a well system, comprising: a casing string 26 secured within a wellbore extending through one or more subterranean formations; a liner hanger 36 and liner string 22 suspended from and proximate a downhole end of the casing string; and a ball seat release apparatus 10 coupled proximate a downhole end of a running tool 31, and positioned within at least a portion of the liner hanger or liner string (fig. 3 and paragraphs 0041-0044), the ball seat release apparatus including: a shear sleeve; a ball seat body located at least partially within the shear sleeve, a shear feature releasably coupling the ball seat body to the shear sleeve; and a ball seat slidingly engaged within the ball seat body, the ball seat configured to move from a first linear position to a second linear position, and further wherein a locking dog releasably couples the ball seat with the ball seat body (see claim 1 above).
Regarding claim 9, the ball seat release apparatus as recited in claim 8, wherein the shear sleeve has a first recess pocket 86 positioned along a portion of an interior surface thereof, and further wherein the locking dog is configured to radially expand into the recess pocket to thereby allow the ball seat to move from the first linear position to the second linear position (fig. 1).
Regarding claim 10, as best understood with respect to the 112 rejection above, the ball seat release apparatus as recited in claim 8, wherein the ball seat body 52 has a recess pocket 70 positioned along a portion of an interior surface thereof (see fig. 1).
Regarding claim 12, the ball seat release apparatus as recited in claim 10, wherein the ball seat includes one or more bypass slots therein (see fig. 4, wherein there are clearly slots between the collet fingers 98 that would allow some fluid to bypass therethrough).
Regarding claim 14, the ball seat release apparatus as recited in claim 8, wherein the ball seat is a radially expandable collet 96, and further wherein the radially expandable collet is configured to expand and release a drop ball or plug when the ball seat moves to the second linear position (see figs. 4-5 and paragraphs 0055-0062).
Allowable Subject Matter
Claims 15-19 are allowed.
Claims 4, 6, 11, 13, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674